DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	
Response to Amendment
Received 08/06/2021

Claim(s) 2-7, 9-11, and 14-21 are pending.
	Claim(s) 19-21 have been added.
	Claim(s) 1, 8, 12, and 13 have been canceled.
	The 35 U.S.C § 103 rejection to claims  2-7, 9-11, and 14-21 have been fully considered in view of the amendments received 08/06/2021 and are fully addressed in the prior art rejection below.




Response to Arguments
Received 08/06/2021


Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim 15:

Applicant argues (Remarks, Page 9, ¶ 4-5), that “In Yamada, a single mask image indicates only one area. On the other hand, in the arrangement recited in claim 15 of the present application, a single binary image indicates a plurality of areas. Specifically, as recited in claim 15 of the present application, images that are ‘generated by shooting a single scene from respective different viewpoints,’ are ‘arranged in respective regions.’”.
The Examiner disagrees. Wherein, Applicant fails to view the teachings of Yamada (US PGPUB No. 20110050685 A1), such that two areas are taught as further illustrated within Fig. 4 and Fig. 5:

    PNG
    media_image1.png
    411
    714
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    385
    353
    media_image2.png
    Greyscale

Yamada; [¶ 0043-0045, ¶ 0056-0057, and ¶ 0066-0069]).
Still further, Applicant fails to view teachings of Lin et al. (US PGPUB No. 20120121177 A1), wherein Lin teaches generating, by a distribution apparatus, an integrated image in a form of a single image (Lin; generating an cubic-assembled (i.e. integrated) image in a form of a single image [¶ 0008-0009 and ¶ 0037-0039] by a distribution apparatus of Fig. 5 [¶ 0030]), images being arranged in respective regions of the integrated image (Lin; images being arranged in respective regions (i.e. faces, areas) of the cubic-assembled (i.e. integrated) image [¶ 0008-0009 and ¶ 0037-0039]; as further illustrated within Figs. 6A-B and 7; moreover, cubic layout [¶ 0031]), the regions being defined by predetermined border lines (Lin; the regions (i.e. faces, areas) being defined by predetermined border lines [¶ 0035-0038]; moreover, cubic layout [¶ 0031]), the images being generated by shooting a scene from respective different viewpoints (Lin; the images being generated [¶ 0030-0031 and ¶ 0037-0038] by shooting a scene from respective different viewpoints [¶ 0003-0005]); 
Therefore, Applicant’s arguments are not persuasive.

Applicant argues (Remarks, Page 9, ¶ 6 to Page 10, ¶ 2), that “… claim 15 of the present application recites an arrangement in which a plurality of areas are specified by a single binary image. More particularly, claim 15 recites ‘distributing arrangement information indicating arrangement of the images in the integrated image to the image display apparatus (emphasis added)’ and ‘the arrangement information is indicated by a binary image (emphasis added).’ Even further in this regard, claim 15 goes on to recite ‘border lines in the binary image correspond to the predetermined border lines in the generated integrated image and thus indicate regions of the images in the generated integrated image in which the images are arranged (emphasis added).’

The Examiner disagrees. Applicant’s arguments fail to view the teachings of Yamada, wherein, as addressed above, Yamada teaches two areas corresponding to alpha = 1 and alpha =0 (Yamada; [¶ 0043]).
Still further, Applicant fails to view that an image mask generates/extracts image distinctions corresponding to two images in relation with an input image as taught by Yamada (Yamada; [¶ 0043-0045 and ¶ 0056-0057]; moreover, “mask barycenter calculator 51 extracts pixels with a pixel value .alpha. of 1 (pixels in white in the drawing) from all pixels in the binary mask image, which forms an object of a butterfly” [¶ 0066]). Even further, Applicant fails to view that the image processing steps as depicted within Fig. 3 can be applied to more than one image processed by the system as depicted within Fig. 1. Such that border lines in the binary image correspond to the predetermined border lines in the generated integrated image and thus indicate regions of the images in the generated integrated image in which the images are arranged, is applied to an image pipeline (Yamada; [¶ 0043-0045, 0056-0057, and ¶ 0066-0069], as illustrated within Fig. 4 and Fig. 5; additionally, [¶ 0074-0075, ¶ 0077-0080, ¶ 0085-0086, and ¶ 0087-0089], as illustrated within Figs. 10-12).
Therefore, Applicant’s arguments are not persuasive.



Also, the binary image shown in Fig. 5 of Yamada is an image utilized as a base for a stereoscopic shape for creating a pseudo three-dimensional image. Applicant respectfully submits that this is quite unlike a binary image which specifies a plurality of areas, as particularly recited in claim 15 of the present application.
Accordingly, for at least the foregoing reasons, Applicant respectfully submits that the binary image shown in Fig. 5 of Yamada does not correspond to the binary image recited in claim 15 of the present application.”
The Examiner disagrees. Applicant’s arguments fail to view the teachings of Yamada, wherein, the resolution of the binary image is the same as a resolution of the generated input/integrated image (Yamada; “The binary mask image has the same resolution as the input image” [¶ 0043]).
Additionally, Applicant fails to view the connection of the alpha = 1 and alpha=0 as illustration by Fig. 5 to be further connected to with image determination and extraction, in relation with the teachings associated with Fig. 4 and Fig. 11 through the Yamada; [¶ 0056-0057 and ¶ 0083-0086]): 


    PNG
    media_image3.png
    385
    353
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    411
    714
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    821
    920
    media_image5.png
    Greyscale


Yamada; [¶ 0043-0045, 0056-0057, and ¶ 0066-0069]).
Therefore, Applicant’s arguments are not persuasive.


Regarding independent claims 16 and 18:

Applicant’s arguments (Remarks, Page 11, ¶ 3), filed 08/06/2021, with respect to the rejection(s) of claim(s) 16 and 18 under 35 U.S.C § 103 have been fully considered but they are not persuasive due to claim 16’s and claim 18’s similarity to claim 15. Therefore, the rejection would been maintained for reasons as addressed above.


Regarding dependent claims 2-7, 9-11, 14, and 17:

Applicant’s arguments (Remarks, Page 11, ¶ 1-5), filed 08/06/2021, with respect to the rejection(s) of claim(s) 2-7, 9-11, 14, and 17 under 35 U.S.C § 103 have been fully considered, due the dependency upon claims 15, 16, and 18 respectively. Wherein, the arguments are not persuasive, regarding reasons as addressed above.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 15, 2, 5-7, 9-11, 14, 18, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura, US PGPUB No. 20180146218 A1, hereinafter Shimura, in view of Sasaki et al., US Patent No. 9264765 B2, hereinafter Sasaki, in view of Thomas et al., US PGPUB No. 20050018045 A1, hereinafter Thomas, in view of Lin et al., US PGPUB No. 20170366808 A1, hereinafter Lin, and further in view of Yamada, US PGPUB No. 20110050685 A1, hereinafter Yamada.
	
Regarding claim 15, Shimura discloses an image distribution method (Shimura; an image distribution method/process [¶ 0103 and ¶ 0105-0106], as depicted within Fig. 7 and Fig. 8, using an image distribution system [¶ 0072-0074]) comprising: 
generating, by a distribution apparatus, an integrated image in which images are arranged (Shimura; the image distribution method/process, as addressed above, comprises generating a projection/integrated image in which images are configured/arranged [¶ 0112-0114], by a distribution computer 2 and one or more terminal computers 3A-N (i.e. distribution apparatus) [¶ 0072-0074 and ¶ 0148], as depicted within Fig. 1 and Fig. 2; moreover, performs projection processing by using the setting data when receiving the free viewpoint motion image [¶ 0108-0110], as further illustrated within Figs. 5A-D [¶ 0093-0094, ¶ 0110, and ¶ 0113]), the images being generated by determining a scene from respective different viewpoints (Shimura; the image distribution method/process and projection/integrated image generation, as addressed above, comprises the images being generated by determining a scene from respective different viewpoints [¶ 0113-0114], as illustrated within Fig. 9, that are controllable [¶ 0116-0119 and ¶ 0155]); 
distributing, via a network, the generated integrated image from the distribution apparatus to image display apparatuses provided to display at least one of the images (Shimura; the image distribution method/process, as addressed above, comprises distributing the generated projection/integrated image from the distribution computer 2 and one or more terminal computers 3A-N (i.e. distribution apparatus) to image display apparatuses/monitors to display at least one of the images [¶ 0106, ¶ 0108, and ¶ 0112], via a communication involving requests and transfers remotely (i.e. network) [¶ 0105-0106], as illustrated within Fig. 7; moreover, the distribution computer distributes projection/image data to one or more terminals 3A-(N-1) [¶ 0072-0073 and ¶ 0081] to be displayed via a display device [¶ 0074 and ¶ 0082-0083]; and moreover, the network between the distribution computer and user terminals is implicit, given the remote nature of the two types of devices and shared communication/transmission of data/information [¶ 0073-0074 and ¶ 0082], as illustrated within Fig. 1 and Fig. 2); and
distributing arrangement information indicating arrangement of the images in the integrated image to the image display apparatuses (Shimura; distributing arrangement information indicating configuration/arrangement of the images in the projection/integrated image to the image display apparatuses/monitors [¶ 0109-0110 and ¶ 0112-113]; wherein, the setting data [¶ 0106-0108], also corresponding to characteristic data [¶ 0073-0074 and ¶ 0076], causes image modification [¶ 0112-0113]).  
Shimura fails to disclose an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, generated by shooting a scene, the regions being defined by predetermined border lines, the images including a real image and a virtual image generated from the real image; 
encoding the generated integrated image in the form of the single image; and
provided to display at least one of the images after the generated integrated image is encoded; and
wherein the arrangement information is indicated by a binary image, a resolution of the binary image is the same as a resolution of the generated integrated image, and 
However, Sasaki teaches generating an integrated image in which images are arranged (Sasaki; generating a combined/integrated image (i.e. wide-angle video, panoramic video) in which images are arranged [Col. 15, lines 47-67 and Col. 16, lines 25-44], as depicted within Fig. 16), the images being generated by shooting a scene from respective different viewpoints (Sasaki; the images, as addressed above, being generated by capturing/shooting a scene from respective different perspectives/viewpoints [Col. 14, lines 14-49 and Col. 15, lines 47-67], as further illustrated within Fig. 15 and Fig. 16), the images including a virtual image generated from a real image (Sasaki; the images, as addressed above, include a virtual image generated implicitly from a real image given the image data is of a real event [Col. 14, lines 14-31], as shown within Fig. 15).
Shimura and Sasaki are considered to be analogous art because both pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura, to incorporate generating an integrated image in which images are arranged, the images being generated by shooting a scene from respective different viewpoints, and the images including a virtual image generated from a real image (as taught by Sasaki), in order to Sasaki; [Col. 1, lines 20-28 and Col. 1, line 38 to Col. 2, line 14]).
Shimura as modified by Sasaki fails to disclose an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines, the images including a real image and a virtual image generated from the real image; 
encoding the generated integrated image in the form of the single image;
provided to display at least one of the images after the generated integrated image is encoded; and
wherein the arrangement information is indicated by a binary image, a resolution of the binary image is the same as a resolution of the generated integrated image, and border lines in the binary image correspond to the predetermined border lines in the generated integrated image and thus indicate regions of the images in the generated integrated image in which the images are arranged.
However, Thomas teaches the images including a real image and a virtual image generated from the real image (Thomas; the images including a real image and a virtual image generated from the real image [¶ 0017-0018 and ¶ 0023-0024]; furthermore, virtual image generation [¶ 0036-0040]; and, synthesized image based on real image data [¶ 0032 and ¶ 0035]).
Shimura in view of Sasaki and Thomas are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Shimura as modified by Sasaki, to incorporate the images including a real image and a virtual image generated from the real image (as taught by Thomas), in order to provide a user with a viewing environment that is desired with practical/minimal use of hardware (Thomas; [¶ 0005-0006 and ¶ 0010]).
Shimura as modified by Sasaki and Thomas fails to disclose an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines; 
encoding the generated integrated image in the form of the single image;
provided to display at least one of the images after the generated integrated image is encoded; and
wherein the arrangement information is indicated by a binary image, a resolution of the binary image is the same as a resolution of the generated integrated image, and border lines in the binary image correspond to the predetermined border lines in the generated integrated image and thus indicate regions of the images in the generated integrated image in which the images are arranged.
However, Lin teaches generating, by a distribution apparatus, an integrated image in a form of a single image (Lin; generating an cubic-assembled (i.e. integrated) image in a form of a single image [¶ 0008-0009 and ¶ 0037-0039] by a distribution apparatus of Fig. 5 [¶ 0030]), images being arranged in respective regions of the integrated image (Lin; images being arranged in respective regions (i.e. faces, areas) of the cubic-assembled (i.e. integrated) image [¶ 0008-0009 and ¶ 0037-0039]; as further illustrated within Figs. 6A-B and 7; moreover, cubic layout [¶ 0031]), the regions being defined by predetermined border lines (Lin; the regions (i.e. faces, areas) being defined by predetermined border lines [¶ 0035-0038]; moreover, cubic layout [¶ 0031]), the images being generated by shooting a scene from respective different viewpoints (Lin; the images being generated [¶ 0030-0031 and ¶ 0037-0038] by shooting a scene from respective different viewpoints [¶ 0003-0005]); 
encoding the generated integrated image in the form of the single image (Lin; encoding the generated cubic-assembled (i.e. integrated) image in the form of the single image [¶ 0010-0011 and ¶ 0015-0016]; moreover, encoding the cubic frames [¶ 0030-0031]); and
distributing the generated integrated image from the distribution apparatus to image display apparatuses provided to display at least one of the images after the generated integrated image is encoded (Lin; distributing the generated cubic-assembled (i.e. integrated) image from the distribution apparatus of Fig. 5 to image display device (i.e. display apparatuses) provided to display at least one of the images after the generated cubic-assembled (i.e. integrated) image is encoded [¶ 0006 and ¶ 0030-0031]). 
Shimura in view of Sasaki and Thomas and Lin are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Shimura as modified by Sasaki and Thomas, to incorporate generating, by a distribution apparatus, an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines, the images being generated by shooting a scene from respective different viewpoints; encoding the generated integrated image in the form of the single image; and distributing the generated integrated image from the distribution apparatus to image display apparatuses provided to display at least one of the images after the generated integrated image is encoded (as taught by Lin), in order to provide a user with a viewing environment that is realistic (Lin; [¶ 0003-0004]).
Shimura as modified by Sasaki, Thomas, and Lin fails to disclose wherein the arrangement information is indicated by a binary image, a resolution of the binary image is the same as a resolution of the generated integrated image, and border lines in the binary image correspond to the predetermined border lines in the generated integrated image and thus indicate regions of the images in the generated integrated image in which the images are arranged.
However, Yamada teaches wherein the arrangement information is indicated by a binary image (Yamada; the arrangement information is indicated by a binary image [¶ 0043-0045 and ¶ 0066-0069]; moreover, mask barycenter position data [¶ 0074-0075] and configuration/arrangement [¶ 0077-0080], associated with quadrangular frame picture [¶ 0085-0086], in relation with creating a 3D image perspective [¶ 0087-0089]; and moreover, binary mask image [¶ 0056], as illustrated within Fig. 4, and binary frame image [¶ 0057], as illustrated within Fig. 5), a resolution of the binary image is the same as a resolution of the generated integrated image (Yamada; a resolution of the binary image is the same as a resolution of the input (i.e. generated integrated) image [¶ 0043]), and border lines in the binary image correspond to the predetermined border lines in the generated integrated image and thus indicate regions of the images in the generated integrated image in which the images are arranged (Yamada; border lines in the binary image correspond to the predetermined border lines in the input (i.e. generated integrated) image and thus indicate regions of the images in the input (i.e. generated integrated) image in which the images are arranged [¶ 0043-0045 and ¶ 0066-0069]; moreover, a binary mask and/or frame image corresponds to predetermined border lines in the input image which indicate regions [¶ 0056-0057], as illustrated within Fig. 4 and Fig. 5; furthermore, calculated position data [¶ 0074-0075] and configuration/arrangement [¶ 0077-0080] is associated with regions in one or more images [¶ 0085-0086] in relation with arranging/creating a 3D image[¶ 0087-0089], as illustrated within Figs. 10-12).
Shimura in view of Sasaki, Thomas, and Lin and Yamada are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, and Lin, to incorporate wherein the arrangement information is as taught by Yamada), in order to provide improved depth perception for a user (Yamada; [¶ 0010-0012]).

Regarding claim 2, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, wherein the images arranged in the integrated image constitute a frame (Sasaki; the images arranged in the integrated image constitute a frame [Col. 6, line 56 to Col. 6, line 18 and Col. 16, lines 40-52]; moreover, a video stream comprising frames [Col. 11, lines 45-53]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, Lin, Yamada, to incorporate the images arranged in the integrated image constitute a frame (as taught by Sasaki), in order to provide a user with a viewing environment that is desired (Sasaki; [Col. 1, lines 20-28 and Col. 1, line 38 to Col. 2, line 14]).

Regarding claim 5, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, wherein each of the images included in the integrated image has a same time point (Sasaki; each of the images included in the combined/integrated image has a same/synchronized time point [Col. 14, line 14 to Col. 15, line 13 and Col. 16, lines 40-52]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, Lin, Yamada, to incorporate each of the images included in the integrated image has a same time point (as taught by Sasaki), in order to provide a user with a viewing environment that is desired (Sasaki; [Col. 1, lines 20-28 and Col. 1, line 38 to Col. 2, line 14]).

Regarding claim 6, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 5, wherein 
the integrated image is a first integrated image (Sasaki; the combined/integrated image is a 1st combined/integrated image [Col. 15, lines 47-67 and Col. 16, lines 25-44], as depicted within Fig. 16),
a second integrated image in which additional images are arranged is generated when the first integrated image is generated (Sasaki; an additional (i.e. 2nd) combined/integrated image (i.e. wide-angle video, panoramic video) [Col. 14, line 14 to Col. 15, line 49] in which additional images are arranged is generated when the 1st combined/integrated image (i.e. wide-angle video, panoramic video) is generated [Col. 15, lines 47-66 and Col. 16, lines 25-52], as depicted within Figs. 15 and 16), and 
each of the images of the first integrated image and the additional images of the second integrate image has a same time point (Sasaki; each of the images of the 1st combined/integrated image and the additional images of the (i.e. 2nd) has a combined/integrated image (i.e. wide-angle video, panoramic video) has a same/synchronized time point [Col. 14, line 14 to Col. 15, line 13 and Col. 16, lines 40-52]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, Lin, and Yamada, to incorporate the integrated image is a first integrated image, a second integrated image in which additional images are arranged is generated when the first integrated image is generated, and each of the images of the first integrated image and the additional images of the second integrate image has a same time point (as taught by Sasaki), in order to provide a user with a viewing environment that is desired (Sasaki; [Col. 1, lines 20-28 and Col. 1, line 38 to Col. 2, line 14]).

Regarding claim 7, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, wherein the images included in the integrated image include images from a same viewpoint at different time points (Shimura; the images included in the projection/integrated image include images [¶ 0112-0113] from a same viewpoint at different time points [¶ 0143-0145]; moreover; viewpoints [¶ 0137] with that are the same at different times [¶ 0143-0145], wherein one or more viewpoint directions are the/a same/match [¶ 0094 and ¶ 0149]).  

Regarding claim 9, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, further comprising:
distributing viewpoint information indicating viewpoints of the images in the integrated image to the image display apparatuses (Shimura; distributing setting data (i.e. viewpoint information) indicating viewpoints of the images in the projection/integrated image to the image display apparatuses/monitors [¶ 0109-0110 and ¶ 0112-0113]; wherein, the setting data [¶ 0106-0108], also corresponding to characteristic data [¶ 0073-0074 and ¶ 0076], causes image modification [¶ 0112-0113]).  

Regarding claim 10, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, further comprising: 
distributing time information about each of the images in the integrated image to the image display apparatuses (Shimura; distributing projection characteristic data/information about each of the images [¶ 0073, ¶ 0076, and ¶ 0112-0113] in the projection/integrated image to image display apparatuses/monitors [¶ 0106 and ¶ 0108-0110], as illustrated within Fig. 7; wherein, images and setting/characteristic data (i.e. information) is in relation with time [¶ 0094, ¶ 0109-0110, and ¶ 0113], as shown within Figs. 5B-D).  

Regarding claim 11, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, further comprising: 
distributing switching information indicating a switching order of the images in the integrated image to the image display apparatuses (Shimura; distributing setting data (i.e. switching information) indicating a switching order of the images in the projection/integrated image to the image display apparatuses/monitors [¶ 0109-0110 and ¶ 0112-0113]; wherein, the setting data [¶ 0106-0108], also corresponding to characteristic data [¶ 0073-0074 and ¶ 0076], causes image modification [¶ 0112-0113]; in addition, desirable switching processing [¶ 0116-0118]).  

Regarding claim 14, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image display method according to claim 18, further comprising:
to specify the at least one of the images to be displayed (Shimura; to specify (the at least one of) the images to be displayed [Col. 14, line 14 to Col. 15, line 13] as a combined image [Col. 16, lines 25-52]). 
Sasaki further teaches obtaining an operation from a user to specify the at least one of the images to be displayed (Sasaki; obtaining a request/operation from a user to specify the at least one of the images to be displayed [¶ 0105 and ¶ 0109]; additionally, user control of image data [¶ 0117-0119]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, Lin, and Yamada, to incorporate obtaining an operation from a user to specify the at least one of the images to be displayed (as taught by Sasaki), in order to provide a user with a viewing environment that is desired (Sasaki; [Col. 1, lines 20-28 and Col. 1, line 38 to Col. 2, line 14]).

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 15, due to the similarities claim 18 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 18; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Shimura discloses an image display method (Shimura; an image display method/process [¶ 0103 and ¶ 0112-0114], as depicted within Fig. 7 and Fig. 8, using an image distribution (i.e. sender) and terminal system (i.e. receiver) [¶ 0072-0074]) comprising:  
receiving from a distribution apparatus, via a network, an integrated image being arranged (Shimura; the image display method/process, as addressed above, comprises (one or more terminal computers 3A-N) receiving form a distribution computer 2 (i.e. distribution apparatus) [¶ 0072-0074 and ¶ 0148], as depicted within Fig. 1 and Fig. 2, via a communication involving requests and/or transfers remotely (i.e. network) [¶ 0105-0106], as illustrated within Fig. 7, projection/integrated image being configured/arranged [¶ 0112-0114]; moreover, performs projection processing by using the setting data when receiving the free viewpoint motion image [¶ 0108-0110], as further illustrated within Figs. 5A-D [¶ 0093-0094, ¶ 0110, and ¶ 0113]; and moreover, the network between the distribution computer and user terminals is implicit, given the remote nature of the two types of devices and shared communication/transmission of data/information [¶ 0073-0074 and ¶ 0082], as illustrated within Fig. 1 and Fig. 2), the images being generated by determining a scene from respective different viewpoints (Shimura; the image distribution method/process and projection/integrated image generation, as addressed above, comprises the images being generated by determining a scene from respective different viewpoints [¶ 0113-0114], as illustrated within Fig. 9, that are controllable [¶ 0116-0119]), the images of the integrated image including image data (Shimura; the images of the received integrated image including image data [¶ 0073-0074 and ¶ 0082]); and 
displaying at least one of the images included in the integrated image (Shimura; the image display method/process, as addressed above, comprises displaying (at least one of) the images included in the received projection/integrated image [¶ 0106, ¶ 0108, and ¶ 0112]; moreover, the distribution computer distributes projection data to one or more terminals 3A-(N-1) [¶ 0072-0073 and ¶ 0081] to be displayed via a display device [¶ 0073-0074 and ¶ 0082-0083]).  
Shimura fails to disclose an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines, the images being generated by shooting a scene, the  images of the integration image including a real image and a virtual image generated from the real image;
generating the integrated image by decoding the received encoded integrated image; and

However, Sasaki teaches receiving an integrated image (Sasaki; receiving a combined/integrated image (i.e. wide-angle video, panoramic video) [Col. 15, lines 47-67 and Col. 16, lines 25-44], as depicted within Fig. 16; moreover, video generation unit (i.e. receiving device) configured for producing images [Col. 15, lines 47-53 and Col. 16, line 40 to Col. 17, line 3], as depicted within Fig. 14), the images being generated by shooting a scene from respective different viewpoints (Sasaki; the images, as addressed above, being generated by capturing/shooting a scene from respective different perspectives/viewpoints [Col. 14, lines 14-49 and Col. 15, lines 47-67], as further illustrated within Fig. 15 and Fig. 16), the images of the image including a virtual image generated from a real image (Sasaki; the images of the image, as addressed above, include a virtual image generated implicitly from a real image given the image data is of a real event [Col. 14, lines 14-31], as shown within Fig. 15).
Shimura and Sasaki are considered to be analogous art because both pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura, to incorporate receiving an integrated image, the images being generated by shooting a scene from respective different viewpoints, the images of the image including a virtual image generated from a real image (as taught by Sasaki), in order to provide a user with a Sasaki; [Col. 1, lines 20-28 and Col. 1, line 38 to Col. 2, line 14]).
Shimura as modified by Sasaki fails to disclose an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines, the images of the integration image including a real image and a virtual image generated from the real image;
generating the integrated image by decoding the received encoded integrated image; and
displaying the generated integrated image.
However, Thomas teaches the integration image including a real image and a virtual image generated from the real image (Thomas; the integration image including a real image and a virtual image generated from the real image [¶ 0017-0018 and ¶ 0023-0024] associated with a broadcast [¶ 0106]; furthermore, virtual image generation [¶ 0036-0040]; and, synthesized image based on real image data [¶ 0032 and ¶ 0035]).
Shimura as modified by Sasaki and Thomas are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, to incorporate the integration image including a real image and a virtual image generated from the real image (as taught by Thomas), in order to provide a user with a Thomas; [¶ 0005-0006 and ¶ 0010]).
Shimura as modified by Sasaki and Thomas fails to disclose an integrated image in a form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines, generating the integrated image by decoding the received encoded integrated image; and
displaying the generated integrated image.
However, Lin teaches receiving an encoded integrated image obtained by encoding in a form of a single image (Lin; receiving an encoded cubic-assembled (i.e. integrated) image obtained by encoding in a form of a single image [¶ 0008-0009 and ¶ 0037-0039], as illustrated within Fig. 5 [¶ 0030]; moreover, encoding the cubic frames [¶ 0030-0031]), an integrated image in the form of a single image (Lin; an cubic-assembled (i.e. integrated) image in the form of a single image [¶ 0010-0011 and ¶ 0015-0016]; moreover, cubic-assembled [¶ 0008-0009 and ¶ 0037-0039], as illustrated within Figs. 6A-B), images being arranged in respective regions of the integrated image (Lin; images being arranged in respective regions (i.e. faces, areas) of the cubic-assembled (i.e. integrated) image [¶ 0008-0009 and ¶ 0037-0039]; as further illustrated within Figs. 6A-B and 7; moreover, cubic layout [¶ 0031]), the regions being defined by predetermined border lines (Lin; the regions (i.e. faces, areas) being defined by predetermined border lines [¶ 0035-0038]; moreover, cubic layout [¶ 0031]), the images being generated by shooting a scene from respective different viewpoints (Lin; the images being generated [¶ 0030-0031 and ¶ 0037-0038] by shooting a scene from respective different viewpoints [¶ 0003-0005]); 
generating the integrated image by decoding the received encoded integrated image (Lin; encoding the generated cubic-assembled (i.e. integrated) image in the form of the single image [¶ 0010-0011 and ¶ 0015-0016]); and
displaying at least one of the images included in the generated integrated image is encoded (Lin; displaying at least one of the images included in the generated cubic-assembled (i.e. integrated) image is encoded [¶ 0006 and ¶ 0030-0031]). 
Shimura in view of Sasaki and Thomas and Lin are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki and Thomas, to incorporate receiving an encoded integrated image obtained by encoding in a form of a single image, an integrated image in the form of a single image, images being arranged in respective regions of the integrated image, the regions being defined by predetermined border lines, the images being generated by shooting a scene from respective different viewpoints; generating the integrated image by decoding the received encoded integrated image; and displaying at least one of the images included in the generated integrated image is encoded (as taught by Lin), in order to provide a user with a viewing environment that is realistic (Lin; [¶ 0003-0004]).
(further refer to the rejection of claim 15)

Regarding claim 19, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, wherein, in the binary image, the border lines are indicated by a first value, and areas other than the border lines are indicated by a second value that is different from the first value (Yamada; in the binary image and areas other than the border lines are indicated by a 2nd value that is different from the 1st value [¶ 0043-0045 and ¶ 0066-0069] the border lines are indicated by a 1st value [¶ 0056-0057], as illustrated within Fig. 4 and Fig. 5). 
Shimura in view of Sasaki, Thomas, and Lin and Yamada are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, and Lin, to incorporate in the binary image, the border lines are indicated by a first value, and areas other than the border lines are indicated by a second value that is different from the first value (as taught by Yamada), in order to provide improved depth perception for a user (Yamada; [¶ 0010-0012]).

Regarding claim 21, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image display method according to claim 18, wherein, in the binary image, the border lines are indicated by a first value, and areas other than the border Yamada; in the binary image and areas other than the border lines are indicated by a 2nd value that is different from the 1st value [¶ 0043-0045 and ¶ 0066-0069] the border lines are indicated by a 1st value [¶ 0056-0057], as illustrated within Fig. 4 and Fig. 5). 
Shimura in view of Sasaki, Thomas, and Lin and Yamada are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, and Lin, to incorporate in the binary image, the border lines are indicated by a first value, and areas other than the border lines are indicated by a second value that is different from the first value (as taught by Yamada), in order to provide improved depth perception for a user (Yamada; [¶ 0010-0012]).



Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Sasaki, Thomas, Lin, and Yamada as applied to claim(s) 15 above, and further in view of Murakami, US PGPUB No. 20170013284 A1, hereinafter Murakami.

Regarding claim 3, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, wherein each of the images included in the integrated image has data (Shimura; each of the images included in the projection/integrated image has data [¶ 0073-0074, ¶ 0093, and ¶ 0155]).
  Shimura as modified by Sasaki, Thomas, and Lin fails to disclose a same resolution.
However, Murakami teaches wherein each of the images included in the integrated image has a same resolution (Murakami; each of the images included in the combined/integrated image [¶ 0069-0070 and ¶ 0103], as illustrated within Figs. 5A-E, has a same resolution [¶ 0074 and ¶ 0076]; moreover, images with the same resolution as further depicted within Figs. 7A-C [¶ 0114]; and moreover, setting/controlling a desired resolution for an array of combined images  corresponding to an integrated image [¶ 0074, ¶ 0082, and ¶ 0088]). 
Shimura in view of Sasaki, Thomas, and Lin and Murakami are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Thomas, and Lin, to incorporate each of the images included in the integrated image has a same resolution (as taught by Murakami), in order to provide a user with a viewing environment that is desired (Murakami; [¶ 0006-0007, ¶ 0053, and ¶ 0055]).

Regarding claim 4, Shimura in view of Sasaki, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 15, wherein the images included in the integrated image include a first image and a second image (Shimura; the images included in the projection/integrated image include a 1st image corresponding to viewpoint P1 at time t0 and a 2nd image corresponding to viewpoint P2 at time t1 [¶ 0113-0114]; wherein, viewpoint is controllable/modifiable [¶ 0116-0118]).
Shimura as modified by Sasaki, Thomas, Lin, and Yamada fails to disclose first resolution of the first image is different from second resolution of the second image.
However, Murakami teaches the images included in the integrated image include a first image and a second image (Murakami; the images included in the combined/integrated image include a 1st image and a 2nd image [¶ 0069-0070 and ¶ 0103], as illustrated within Figs. 5A-E), and a first resolution of a first image is different from a second resolution of the second image (Murakami; 1st resolution of the 1st image is different from 2nd resolution of the 2nd image [¶ 0108], as depicted within Figs. 6A-E; moreover, setting/controlling a desired resolution for an array of combined images  corresponding to an integrated image [¶ 0074, ¶ 0082, and ¶ 0088]).
Shimura in view of Sasaki, Thomas, Lin, Yamada and Murakami are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Shimura as modified by Sasaki, Thomas, Lin, and Yamada, to incorporate the images included in the integrated image include a first image and a second image, and a first resolution of the first image is different from a second resolution of the second image (as taught by Murakami), in order to provide a user with a viewing environment that is desired (Murakami; [¶ 0006-0007, ¶ 0053, and ¶ 0055]).



Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura in view of Sasaki, Murakami, Thomas, Lin, and Yamada.

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 15, due to the similarities claim 16 and claim 15 share, therefore refer to the rejection of claim 15 regarding the rejection of claim 16; however, the subject matter/limitations not addressed by claim 15 is/are addressed below.
Shimura discloses the images including a first image and a second image (Shimura; the images included in the projection/integrated image include a 1st image corresponding to viewpoint P1 at time t0 and a 2nd image corresponding to viewpoint P2 at time t1 [¶ 0113-0114]; wherein, viewpoint is controllable/modifiable [¶ 0116-0118]).

However, Murakami teaches generating an integrated image in which images are arranged (Murakami; generating an combined/integrated image in which images are arranged [¶ 0069-0070 and ¶ 0103], as depicted within Figs. 5A-E; wherein, media data can be drag-and-drop [¶ 0100-0101], such that division lines can be created to provided segments/arrangements for which to place media data [¶ 0102-0105]), the images being generated by shooting a scene from respective different viewpoints (Murakami; the images being generated by shooting a scene [¶ 0061-0063] from respective different viewpoints [¶ 0054-0056], as illustrated within Fig. 1), the images including a first image and a second image (Murakami; the images including a 1st image and a 2nd image [¶ 0098-0099 and ¶ 0103]; additionally,  a display is configured to include two or more items of media data [¶ 0108-0110], as depicted within Figs. 6A-B), a first resolution of the first image being different from a second resolution of the second image (Murakami; 1st resolution of the 1st image being different from 2nd resolution of the 2nd image [¶ 0108], as depicted within Figs. 6A-CE; moreover, setting/controlling a desired resolution for an array of combined images corresponding to an integrated image [¶ 0074, ¶ 0082, and ¶ 0088]).
Shimura and Murakami are considered to be analogous art because both pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Shimura, to incorporate generating an integrated image in which images are arranged, the images being generated by shooting a scene from respective different viewpoints, the images including a first image and a second image, a first resolution of the first image being different from a second resolution of the second image (as taught by Murakami), in order to provide a user with a viewing environment that is desired (Murakami; [¶ 0006-0007, ¶ 0053, and ¶ 0055]).
	(further refer to the rejection of claim 15)

Regarding claim 17, Shimura in view of Sasaki, Murakami, Thomas, Lin, and Yamada further discloses the image display method according to claim 18, wherein the images include first images and second images (Lin; the images include face images (i.e. 1st and 2nd images) [¶ 0005-0007], as depicted within Fig. 2), the first images being arranged in a horizontal direction in the received integrated image (Lin; part of the face images (i.e. 1st images) being arranged in a horizontal direction in the received cubic-assembled (i.e. integrated) image [¶ 0008-0009 and ¶ 0037-0039], as depicted within Figs. 6A-B), the second images being arranged in a vertical direction in the received integrated image (Lin; another part of the face images (i.e. 2nd images) being arranged in a vertical direction in the received cubic-assembled (i.e. integrated) image [¶ 0008-0009 and ¶ 0037-0039], as depicted within Figs. 6A-B), and the received integrated image is displayed (Lin; the received cubic-assembled (i.e. integrated) image is displayed [¶ 0006 and ¶ 0030-0031]).  
Shimura as modified by Sasaki, Murakami, Thomas, Lin, and Yamada, to incorporate the images include first images and second images, the first images being arranged in a horizontal direction in the received integrated image, the second images being arranged in a vertical direction in the received integrated image, and the received integrated image is displayed (as taught by Lin), in order to provide a user with a viewing environment that is realistic (Lin; [¶ 0003-0004]).

Regarding claim 20, Shimura in view of Sasaki, Murakami, Thomas, Lin, and Yamada further discloses the image distribution method according to claim 16, wherein, in the binary image, the border lines are indicated by a first value, and areas other than the border lines are indicated by a second value that is different from the first value (Yamada; in the binary image and areas other than the border lines are indicated by a 2nd value that is different from the 1st value [¶ 0043-0045 and ¶ 0066-0069] the border lines are indicated by a 1st value [¶ 0056-0057], as illustrated within Fig. 4 and Fig. 5). 
Shimura in view of Sasaki, Thomas, and Lin and Yamada are considered to be analogous art because they pertain to computerized virtual information management systems that utilize media data to provide control over the manner in which media data is presented and/or processed for a user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Shimura as modified by Sasaki, Murakami, Thomas, and Lin, to incorporate , in the binary image, the border lines are indicated by a first value, and areas other than the border lines are indicated by a second value that is different from the first value (as taught by Yamada), in order to provide improved depth perception for a user (Yamada; [¶ 0010-0012]).





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner




/CHARLES L BEARD/Primary Examiner, Art Unit 2616